


Exhibit 10.11

 

ADDENDUM TO ADMINISTRATIVE SERVICES AGREEMENT

 

This Addendum (the “Addendum”) is entered into as of January 1, 2014, by and
among NEW YORK RADIATION THERAPY MANAGEMENT SERVICES, LLC., a New York limited
liability company (“MANAGEMENT SERVICES”) and YONKERS RADIATION MEDICAL
PRACTICE, P.C., a New York professional corporation (the “PC”).  This Addendum
amends Section 3.1 of the Administrative Services Agreement dated January 1,
1999 between the parties (the “Agreement”) to adjust the monthly Service Fee
payable at the rate of $560.00 per external beam treatment billed in 2013 to a
monthly Service Fee payable at the rate of $550.00 per external beam treatment
billed (currently CPT codes 77372, 77373, 77401 — 77416, 77418, and 77781 —
77784) and replaces the Addendum of that same Section dated January 1, 2013. 
From and after the date hereof, Section 3.1 shall read as follows:

 

3.1. Service Fee.  For the services to be provided hereunder by MANAGEMENT
SERVICES, the PC shall pay to MANAGEMENT SERVICES a monthly Service Fee at the
rate of $550.00 per external beam treatment billed (currently CPT codes 77372,
77373, 77401 — 77416, 77418, and 77781 — 77784).  The parties agree that the
Service Fee represents the fair market value of the services provided by
MANAGEMENT SERVICES hereunder and that the parties shall meet annually to
reevaluate the value of services provided by MANAGEMENT SERVICES and shall
establish the fair market value thereof for purposes of this Section 3.1.

 

Accepted:

NEW YORK RADIATION THERAPY

 

MANAGEMENT SERVICES, INC.

 

 

 

By:

/s/ Bryan J. Carey

 

 

Bryan J. Carey

 

 

Vice President

 

 

Accepted:

YONKERS RADIATION MEDICAL PRACTICE, P.C.

 

 

 

By:

/s/ James H. Rubenstein, M.D.

 

 

James H. Rubenstein, M.D.

 

 

President

 

--------------------------------------------------------------------------------
